Citation Nr: 1327271	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-17 672A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses provided at Good Samaritan Regional Medical Center from May 21, 2011, to May 27, 2011.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to May 1959, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.



FINDING OF FACT

In August 2013, the Board was notified and received confirmation that the Veteran died in October 2012.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal for payment or reimbursement of medical expenses.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  The matter has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching the above determination, the Board intimates no opinion as to the merits of this matter or of any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  Dismissal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing this matter to completion.  Any substitution request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal of a claim dismissed by the Board by virtue of the claimant's death should file a request with the VA facility from which the claim originated, listed on the first page of this decision.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


